Boomer and Lawton, JJ.
(dissenting in part). We respectfully dissent in part. Plaintiffs motion to amend her bill of particulars to show additional injuries resulting from additional surgeries on her foot and to take the deposition of the doctor who performed the surgeries should have been denied. In support of her motion, plaintiff failed to submit a reasonable excuse for the delay in making the motion 12 years after the action was brought, 6 years after the certificate of readiness was filed, more than 2½ years after additional surgeries were performed, and after the case had been scheduled for trial on four occasions (see, Lycett v Niagara Frontier Tr. Sys., 81 AD2d 1034).
*1128Moreover, in support of this motion, plaintiffs counsel has failed to “demonstrate with any degree of specificity * * * the causal relationship” between her additional injuries and the original injuries sustained (Lycett v Niagara Frontier Tr. Sys., supra, at 1035). In fact, at the hearing before the medical malpractice panel, and again in opposition to defendant’s motion for a physical examination of plaintiff, plaintiffs counsel asserted that plaintiff was making no claim for the additional surgeries she underwent, thus indicating that the surgeries were not related to the original injuries.
Consequently, we vote to modify the order appealed from by deleting the directions that plaintiff be allowed to conduct the deposition of Dr. Myerson, that defendant accept the bill of particulars dated May 31, 1990, and that plaintiffs mother be further deposed, and by granting defendant’s cross motion to the extent of precluding plaintiff from offering proof of the matters contained in the proposed bill of particulars dated May 31, 1990. (Appeal from Order of Supreme Court, Erie County, Gossel, J. — Discovery.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.